           Case 1:20-cv-01313-CM Document 6 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AHMED HUSAIN ZUBAIR,

                                 Plaintiff,
                                                                 1:20-CV-1313 (CM)
                     -against-
                                                              ORDER OF DISMISSAL
 CON EDISON COMPANY OF NY, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By orders dated February 18, 2020, the Court directed Plaintiff, within thirty days, to

resubmit the signature pages of his complaint and his consent to electronic service of Court

documents with his original signatures, and either pay the relevant fees to bring this action or

submit an amended in forma pauperis (“IFP”) application. Those orders specified that failure to

comply would result in dismissal of this action. Plaintiff has not submitted the signed signature

pages or either paid the fees or submitted an amended IFP application. Accordingly, the Court

dismisses this action without prejudice. See 28 U.S.C. §§ 1914, 1915; Fed. R. Civ. P. 11(a).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    April 21, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
